Case 1:15-cv-05345-AJN-KHP Document 919-21 Filed 01/09/19 Page 1 of 4




                     Exhibit
                                                                   Case 1:15-cv-05345-AJN-KHP Document 919-21 Filed 01/09/19 Page 2 of 4
                                                                                   Federal Register / Vol. 79, No. 140 / Tuesday, July 22, 2014 / Notices                                          42639

                                                    Dated: July 8, 2014.                                    institution, class of transaction, or type            sanctions and a fine of up to 240 million
                                                  Julie P. Agarwal,                                         of account is of ‘‘primary money                      euro for alleged violations of capital
                                                  Secretary, Maritime Administration.                       laundering concern,’’ to require                      controls.
                                                  [FR Doc. 2014–16592 Filed 7–21–14; 8:45 am]               domestic financial institutions and
                                                                                                                                                                  III. The Extent To Which FBME Has
                                                  BILLING CODE 4910–81–P                                    financial agencies to take certain
                                                                                                                                                                  Been Used To Facilitate or Promote
                                                                                                            ‘‘special measures’’ to address the
                                                                                                            primary money laundering concern.                     Money Laundering In or Through
                                                                                                                                                                  Cyprus and Tanzania
                                                  DEPARTMENT OF THE TREASURY                                II. History of FBME and Jurisdictions of
                                                                                                            Operation                                             1. FBME Facilitates Money Laundering,
                                                  Financial Crimes Enforcement Network                                                                            Terrorist Financing, Transnational
                                                                                                               FBME was established in 1982 in                    Organized Crime, Fraud Schemes,
                                                  Notice of Finding That FBME Bank                          Cyprus as the Federal Bank of the                     Sanctions Evasion, Weapons
                                                  Ltd., Formerly Known as Federal Bank                      Middle East, Ltd., a subsidiary of the                Proliferation, Corruption by Politically-
                                                  of the Middle East, Ltd., Is a Financial                  private Lebanese bank, Federal Bank of                Exposed Persons, and Other Financial
                                                  Institution of Primary Money                              Lebanon. Both FBME and the Federal                    Crimes
                                                  Laundering Concern                                        Bank of Lebanon are owned by Ayoub-
                                                                                                            Farid M. Saab and Fadi M. Saab. In                       FBME facilitated a substantial volume
                                                  AGENCY: Financial Crimes Enforcement                      1986, FBME changed its country of                     of money laundering through the Bank
                                                  Network (‘‘FinCEN’’), Treasury.                           incorporation to the Cayman Islands,                  for many years. FBME is used by its
                                                  ACTION: Notice of finding.                                and its banking presence in Cyprus was                customers to facilitate money
                                                                                                            re-registered as a branch of the Cayman               laundering, terrorist financing,
                                                  SUMMARY:    This document provides                                                                              transnational organized crime, fraud,
                                                                                                            Islands entity. In 2003, FBME left the
                                                  notice that, pursuant to the authority                                                                          sanctions evasion, and other illicit
                                                                                                            Cayman Islands due to problems with
                                                  contained in 31 U.S.C. 5318A, the                                                                               activity internationally and through the
                                                                                                            capital adequacy regulations and re-
                                                  Director of FinCEN found on July 15,                                                                            U.S. financial system. FBME has
                                                                                                            established itself in Tanzania by
                                                  2014, that reasonable grounds exist for                                                                         systemic failures in its AML controls
                                                                                                            acquiring Delphis Bank, a small
                                                  concluding that FBME Bank Ltd.                            Tanzanian financial institution with                  that attract high-risk shell companies,
                                                  (‘‘FBME’’ or the ‘‘Bank’’), formerly                      three bank branches. At the same time,                that is, companies formed for the sole
                                                  known as Federal Bank of the Middle                       FBME’s Cypriot operations became a                    purpose of holding property or funds
                                                  East, Ltd., defined to include all of its                 branch of FBME Tanzania Ltd. In 2005,                 and that do not engage in any legitimate
                                                  branches, subsidiaries, and offices, is a                 FBME formally changed its name from                   business activity. FBME performs a
                                                  financial institution operating outside of                Federal Bank of the Middle East, Ltd. to              significant volume of transactions and
                                                  the United States of primary money                        FBME Bank Ltd.                                        activities that have little or no
                                                  laundering concern.                                          Since 2003, FBME has been                          transparency and often no apparent
                                                  DATES: The finding referred to in this                    headquartered in Tanzania. FBME                       legitimate business purpose.
                                                  notice was effective as of July 15, 2014.                 headquarters is widely regarded as the                   Through relationships developed by
                                                  FOR FURTHER INFORMATION CONTACT:                          largest bank in Tanzania based on its $2              FBME’s management since at least 2006,
                                                  FinCEN, (800) 767–2825.                                   billion asset size, but it has only four              as well its large shell company customer
                                                  SUPPLEMENTARY INFORMATION:                                branches. While FBME is presently                     base, FBME facilitates the activities of
                                                                                                            headquartered in Tanzania, FBME                       international terrorist financiers,
                                                  I. Statutory Provisions                                   transacts over 90% of its global banking              organized crime figures, and money
                                                     On October 26, 2001, the President                     business and holds over 90% of its                    launderers. For example, since at least
                                                  signed into law the Uniting and                           assets in its Cyprus branch. FBME has                 early 2011, the head of an international
                                                  Strengthening America by Providing                        always maintained a significant                       narcotics trafficking and money
                                                  Appropriate Tools Required to Intercept                   presence in Cyprus. FBME has stated,                  laundering network has used shell
                                                  and Obstruct Terrorism Act of 2001 (the                   however, that it is not in direct                     companies’ accounts at FBME to engage
                                                  ‘‘USA PATRIOT Act’’), Public Law 107–                     competition with local retail banks in                in financial activity. In late 2012, the
                                                  56. Title III of the USA PATRIOT Act                      Cyprus for several reasons, including                 head of the same international narcotics
                                                  amends the anti-money laundering                          that it does not issue checks, has no                 trafficking and money laundering
                                                  (‘‘AML’’) provisions of the Bank Secrecy                  retail counters, and its Cypriot                      network continued to express interest in
                                                  Act (‘‘BSA’’), codified at 12 U.S.C.                      customers are limited to mainly staff,                conducting financial transactions
                                                  1829b, 12 U.S.C 1951–1959, and 31                         contractors, and professionals providing              through accounts with FBME in Cyprus.
                                                  U.S.C. 5311–5314, 5316–5332, to                           services to FBME.                                     Separately, in 2008, an FBME customer
                                                  promote the prevention, detection, and                       The Central Bank of Cyprus (‘‘CBC’’),              received a deposit of hundreds of
                                                  prosecution of international money                        which supervises and regulates all                    thousands of dollars from a financier for
                                                  laundering and the financing of                           Cypriot banks, including branches of                  Lebanese Hezbollah. FBME also
                                                  terrorism. Regulations implementing the                   foreign financial institutions such as                facilitates financial activity for
                                                  BSA appear at 31 CFR Chapter X. The                       FBME, has found FBME’s compliance                     transnational organized crime. As of
                                                  authority of the Secretary of the                         with Cypriot banking laws and AML                     2008, a financial advisor for a major
                                                  Treasury (the ‘‘Secretary’’) to administer                regulations deficient on at least two                 transnational organized crime figure
                                                  the BSA and its implementing                              occasions. As evidenced by its failure to             who banked entirely at FBME in Cyprus
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  regulations has been delegated to the                     comply with the Cypriot AML law,                      maintained a relationship with the
                                                  Director of FinCEN.                                       FBME’s weak AML controls and                          owners of FBME.
                                                     Section 311 of the USA PATRIOT Act                     customer due diligence resulted in a                     FBME facilitated transactions for
                                                  (‘‘Section 311’’), codified at 31 U.S.C.                  fine by the CBC in 2008. In addition, in              entities that perpetrate fraud and
                                                  5318A, grants the Director of FinCEN                      2013, FBME took active steps to evade                 cybercrime against victims from around
                                                  the authority, upon finding that                          oversight by the Cypriot regulatory                   the world, including in the United
                                                  reasonable grounds exist for concluding                   authorities. In November 2013, the CBC                States. For example, in 2009, FBME
                                                  that a foreign jurisdiction, financial                    stated that FBME may be subject to                    facilitated the transfer of over $100,000


                                             VerDate Mar<15>2010    17:09 Jul 21, 2014   Jkt 232001   PO 00000   Frm 00148   Fmt 4703   Sfmt 4703   E:\FR\FM\22JYN1.SGM   22JYN1
                                                                   Case 1:15-cv-05345-AJN-KHP Document 919-21 Filed 01/09/19 Page 3 of 4
                                                  42640                            Federal Register / Vol. 79, No. 140 / Tuesday, July 22, 2014 / Notices

                                                  to an FBME account involved in a High                     internet gambling. One Web site that                  the identities of FBME’s customers. A
                                                  Yield Investment Program (‘‘HYIP’’)                       encourages the opening of offshore bank               lack of transparency for such significant
                                                  fraud against a U.S. person. In July                      accounts to gamble online notes that                  wire activity involving FBME’s
                                                  2012, the FBME customer operating the                     FBME in Cyprus is ‘‘[a]nother Europe-                 customers makes it extremely difficult
                                                  alleged HYIP was indicted in the United                   based bank [we’ve] found particularly                 for U.S. and other financial institutions
                                                  States District Court for the Northern                    easy to deal with.’’                                  involved in these transactions to verify
                                                  District of Ohio for wire fraud and                          In October 2011, the Department of                 the bona fides of all of the parties to
                                                  money laundering related to the HYIP                      Justice (‘‘DOJ’’) filed civil forfeiture              these transfers.
                                                  fraud. FBME has processed payments                        complaints against approximately $70.8
                                                  for cybercrime networks. In September                     million in real and personal property                    FBME customers, including its many
                                                  2010, FBME facilitated the unauthorized                   alleged to be the proceeds of foreign                 shell company customers, have
                                                  transfer of over $100,000 to an FBME                      corruption offenses perpetrated by the                frequently used FBME’s Cyprus address
                                                  account from a Michigan-based                             President of Equatorial Guinea, Teodoro               to conduct collectively tens of millions
                                                  company that was the victim of a                          Obiang’s son and his associates and                   of dollars of transactions. From July
                                                  phishing attack. Several FBME accounts                    laundered through the United States.                  2007 to February 2013, at least 71
                                                  have been the recipients of the proceeds                  Subsequently, between December 2011                   entities used FBME’s Cyprus address to
                                                  of cybercriminal activity against U.S.                    and July 2012, the Treasury of                        conduct transactions through the U.S.
                                                  victims. For example, in October 2012,                    Equatorial Guinea wired over $47                      financial system. Although there may be
                                                  an FBME account holder operating as a                     million to several Cypriot banks and                  rare occasions when use of the bank’s
                                                  shell company was the intended                            entities in a pattern of transactions that            address as a bank customer’s address of
                                                  beneficiary of over $600,000 in wire                      was identified as being consistent with               record is legitimate, such a practice is
                                                  transfers generated from a fraud scheme,                  the allegations in the DOJ complaint.                 highly unusual and indicative of the
                                                  the majority of which came from a                         This included $7.2 million wired to a                 bank’s potential complicity in its
                                                  victim in California.                                     British shell company using an FBME
                                                                                                                                                                  customers’ illicit activities. This is
                                                     FBME’s offshore banking business                       account.
                                                                                                                                                                  particularly true if a party to such a
                                                  allows sanctioned entities to circumvent
                                                                                                            2. FBME’s Weak AML Controls                           transaction is located in a high-risk or
                                                  sanctions imposed by the International
                                                                                                            Encourage Use of the Bank by Shell                    sanctioned jurisdiction. Obscuring the
                                                  Emergency Economic Powers Act
                                                                                                            Companies and Allow Its Customers To                  true address of the customer inhibits
                                                  (‘‘IEEPA’’). IEEPA authorizes the
                                                                                                            Perform a Significant Volume of                       compliance checks by counterparty or
                                                  President to declare the existence of an
                                                                                                            Obscured Transactions and Activities                  intermediary financial institutions.
                                                  unusual and extraordinary threat to the
                                                                                                            Through the U.S. Financial System
                                                  national security, foreign policy, or                                                                           IV. The Extent To Which FBME Is Used
                                                  economy of the United States                                 FBME accesses the U.S. financial
                                                                                                            system through both direct and indirect               for Legitimate Business Purposes in
                                                  originating outside the United States. It
                                                                                                            correspondent accounts. In 2009, one                  Cyprus and Tanzania
                                                  further authorizes the President, after
                                                  such a declaration, to impose sanctions,                  U.S. financial institution terminated its                Legitimate activity at FBME’s Cyprus
                                                  block transactions, and freeze assets to                  banking relationship with FMBE based                  branch is difficult to assess because of
                                                  respond to the threat. FBME facilitates                   on money laundering concerns. The
                                                                                                                                                                  the limited amount of information that
                                                  U.S. sanctions evasion through its                        volume of suspicious wire activity
                                                                                                                                                                  is available regarding Cypriot branches
                                                  extensive customer base of shell                          conducted by FBME customers through
                                                                                                            the U.S. financial system, however,                   of foreign banks, such as FBME. FBME
                                                  companies. For example, at least one
                                                                                                            remains significant. In just the year from            claims to have a relatively limited
                                                  FBME customer is a front company for
                                                                                                            April 2013 through April 2014, FBME                   number of customers in Cyprus, yet it
                                                  a U.S.-sanctioned Syrian entity, the
                                                  Scientific Studies and Research Center                    conducted at least $387 million in wire               also states that it transacts over 90% of
                                                  (‘‘SSRC’’), which has been designated as                  transfers through the U.S. financial                  its global banking business, and holds
                                                  a proliferator of weapons of mass                         system that exhibited indicators of high-             over 90% of its assets, in its Cyprus
                                                  destruction. The SSRC front company                       risk money laundering typologies,                     branch. As discussed in this Notice of
                                                  used its FBME account to process                          including widespread shell company                    Finding, FBME functions largely as an
                                                  transactions through the U.S. financial                   activity, short-term ‘‘surge’’ wire                   offshore bank catering to a significant
                                                  system. This SSRC front company also                      activity, structuring, and high-risk                  number of shell entities that are
                                                  shared a Tortola, British Virgin Islands                  business customers.                                   nominally located in Cyprus and other
                                                  (‘‘BVI’’) address with at least 111 other                    FBME has a significant number of                   high-risk jurisdictions.
                                                  shell companies, including at least one                   shell company customers nominally
                                                  other additional FBME customer that is                    based in Cyprus and in other high-risk                V. The Extent To Which This Action Is
                                                  subject to international sanctions.                       jurisdictions. Wire transfers related to              Sufficient to Guard Against
                                                     FBME solicits and is recognized by its                 suspected shell company activities                    International Money Laundering and
                                                  high-risk customers for its ease of use.                  accounted for hundreds of millions of                 Other Financial Crimes.
                                                  FBME advertises the Bank to its                           dollars of FBME’s financial activity
                                                                                                            between 2006 and 2014. For example,                      FinCEN’s July 22, 2014 proposed
                                                  potential customer base as willing to
                                                  facilitate the evasion of AML                             FBME was involved in at least 4,500                   imposition of the fifth special measure
                                                  regulations. Separately, FBME is                          suspicious wire transfers through U.S.                would guard against the international
                                                                                                                                                                  money laundering and other financial
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  recognized for the ease of its account                    correspondent accounts that totaled at
                                                  creation. In September 2013, FBME’s                       least $875 million between November                   crime risks described above directly by
                                                  offshore bank account services were                       2006 and March 2013. The FBME                         restricting the ability of FBME to access
                                                  featured prominently on a Web site that                   customers involved in these wire                      the U.S. financial system to process
                                                  facilitates the formation of offshore                     transfers exhibited shell company                     transactions, and indirectly by public
                                                  entities. FBME is also popular with                       attributes, and other financial                       notification to the international
                                                  online gamblers, particularly U.S.                        institutions involved in the transfers                financial community of the risks posed
                                                  gamblers that seek to engage in unlawful                  reported that they were unable to verify              by dealing with FBME.


                                             VerDate Mar<15>2010    17:09 Jul 21, 2014   Jkt 232001   PO 00000   Frm 00149   Fmt 4703   Sfmt 4703   E:\FR\FM\22JYN1.SGM   22JYN1
                                                                   Case 1:15-cv-05345-AJN-KHP Document 919-21 Filed 01/09/19 Page 4 of 4
                                                                                   Federal Register / Vol. 79, No. 140 / Tuesday, July 22, 2014 / Notices                                                 42641

                                                    Dated: July 15, 2014.                                      Date: July 22, 2014                                in each of the five calendar years
                                                  Jennifer Shasky Calvery,                                     Time: 3:00 p.m. to 4:00 p.m. EDT                   succeeding the year in which a
                                                  Director, Financial Crimes Enforcement                       Location: This meeting will occur via              commemorative coin designation is
                                                  Network.                                                  teleconference. Interested members of                 made.
                                                  [FR Doc. 2014–17171 Filed 7–21–14; 8:45 am]               the public may attend the meeting at the                D Makes recommendations with
                                                  BILLING CODE 4810–02–P
                                                                                                            United States Mint; 801 9th Street NW.,               respect to the mintage level for any
                                                                                                            Washington, DC; Conference Room A.                    commemorative coin recommended.
                                                                                                               Subject: Discussion of a potential
                                                                                                                                                                  FOR FURTHER INFORMATION CONTACT:
                                                  DEPARTMENT OF THE TREASURY                                2015 24-Karat Gold Ultra-High Relief
                                                                                                            Coin and Silver Medal.                                William Norton, United States Mint
                                                                                                               Interested persons should call the                 Liaison to the CCAC; 801 9th Street
                                                  United States Mint
                                                                                                            CCAC HOTLINE at (202) 354–7502 for                    NW., Washington, DC 20220; or call
                                                  Citizens Coinage Advisory Committee                       the latest update on meeting time and                 202–354–7200.
                                                  Meeting                                                   room location.                                          Any member of the public interested
                                                                                                               In accordance with 31 U.S.C. 5135,                 in submitting matters for the CCAC’s
                                                  ACTION:Notification of Citizens Coinage                   the CCAC:                                             consideration is invited to submit them
                                                  Advisory Committee July 22, 2014,                            D Advises the Secretary of the                     by fax to the following number: 202–
                                                  Public Meeting.                                           Treasury on any theme or design                       756–6525.
                                                                                                            proposals relating to circulating coinage,              Authority: 31 U.S.C. 5135(b)(8)(C).
                                                  SUMMARY:   Pursuant to United States                      bullion coinage, Congressional Gold
                                                  Code, Title 31, section 5135(b)(8)(C), the                                                                        Dated: July 17, 2014.
                                                                                                            Medals, and national and other medals.
                                                  United States Mint announces the                             D Advises the Secretary of the                     Richard A. Peterson,
                                                  Citizens Coinage Advisory Committee                       Treasury with regard to the events,                   Deputy Director, United States Mint.
                                                  (CCAC) public meeting scheduled for                       persons, or places to be commemorated                 [FR Doc. 2014–17245 Filed 7–21–14; 8:45 am]
                                                  July 22, 2014.                                            by the issuance of commemorative coins                BILLING CODE 4810–37–P
mstockstill on DSK4VPTVN1PROD with NOTICES




                                             VerDate Mar<15>2010    17:09 Jul 21, 2014   Jkt 232001   PO 00000   Frm 00150   Fmt 4703   Sfmt 9990   E:\FR\FM\22JYN1.SGM   22JYN1
